In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 04-3001
PAUL SOBIESKI and GAIL SOBIESKI,
                                       Plaintiffs-Appellants,
                             v.

ISPAT ISLAND, INC., INDIANA HARBOR
STEAMSHIP CO., LLC, CENTRAL MARINE
LOGISTICS, INC., and M/V JOSEPH L. BLOCK,
                                      Defendants-Appellees.


                       ____________
          Appeal from the United States District Court for
       the Northern District of Indiana, Hammond Division.
    No. 2:01-CV-617-PRC—Paul R. Cherry, Magistrate Judge.
                       ____________
    ARGUED JANUARY 5, 2005—DECIDED JUNE 29, 2005
                   ____________




 Before KANNE, ROVNER, and SYKES, Circuit Judges.
  KANNE, Circuit Judge. Plaintiffs Paul and Gail Sobieski
twice filed suit in federal court, advancing various claims
under the Jones Act and general maritime law relating to
a peculiar incident that took place aboard the M/V Joseph
L. Block. A grant of summary judgment and a stipulation of
dismissal eliminated most of the Sobieskis’ claims against
most of the defendants in the two cases. The district court
2                                                No. 04-3001

then consolidated the two cases and later dismissed the
remaining claims. The Sobieskis appeal the grant of
summary judgment on their Jones Act claims. We affirm.


                      I. Background
  The circumstances giving rise to this suit, as alleged by
Paul Sobieski, are decidedly odd. On the afternoon of
April 4, 2001, the M/V Joseph L. Block was underway on its
Lake Michigan route from South Chicago, Illinois, to
Muskegon, Michigan. Sobieski,1 a crewman assigned to the
ship’s engine department, completed a coal load on the
ship’s conveyor system and then headed to the recreation
room to drink a cup of coffee. Sobieski eased back in a chair
to relax and watch television for a bit. Unbeknownst to
Sobieski, however, a figure silently crept up behind him as
he watched the television. Suddenly, before Sobieski could
react, the figure seized Sobieski’s head between its hands.
  The lurking figure was Sobieski’s crewmate, Mike
Barrett. And what Barrett did with Sobieski’s head was
bizarre, to say the least. As Sobieski alleged in his com-
plaint and repeats in his opening brief, “Barrett snuck up
behind his co-employee, Paul Sobieski, placed his hands on
each side of Mr. Sobieski’s head, and forcefully slammed it
to the side against Mr. Sobieski’s own right shoulder caus-
ing his neck to be injured.” In short, Barrett cracked, or
popped, Sobieski’s neck—or, as Sobieski styles it, Barrett
“tractioned [Sobieski’s] neck, chiropractor style . . . .”
  Sobieski claims that, as a result of this unrequested and
unexpected neck “tractioning,” he suffered intense pain—
he immediately “fell onto one knee in front of his chair, with
his eyes watering and a burning sensation in his neck.”


1
  We will use “Sobieski” to denote Paul Sobieski, and “the
Sobieskis” to denote the plaintiffs, Paul and Gail Sobieski.
No. 04-3001                                                 3

After a few seconds in which to recover, Sobieski demanded
to know why Barrett had done what he did. Barrett replied,
“Look, I do it to myself all the time,” and he proved it by
“maneuvering” his own head in the same manner.
  For days after this strange incident, Sobieski continued
to suffer various after-effects of the neck-cracking—includ-
ing numbness and tingling in his neck, left leg, arm, and
side. Sobieski’s physical problems worsened after he went
ashore on April 15, 2001. For several months, Sobieski
sought and received treatment for these ailments from
several medical specialists. During the course of this treat-
ment, Sobieski’s employer, Central Marine Logistics, Inc.
(“Central Marine”), paid one-hundred percent of his medical
bills. It also paid Sobieski for 56 hours of work a week while
the M/V Joseph L. Block was at sea, and paid him at the
sickness and accident rate while the vessel was laid up.
  On November 2001, however, matters took a turn for the
worse. Sobieski experienced a “lock up pinch” in his neck
and fell down his basement stairs. As a result, Sobieski
broke his neck in three places and required multiple sur-
geries and rehabilitation. Central Marine stopped paying
full medical coverage, so Sobieski had to rely on medical
insurance to pick up coverage.
  These events gave rise to a tangle of claims in federal
court. In brief, the Sobieskis filed two separate complaints
advancing various negligence claims under maritime law,
including unseaworthiness, “maintenance and cure,” and
negligence under the Jones Act. Following a grant of
summary judgment that disposed of most of the claims in
the Sobieskis’ first suit (including the Jones Act negligence
claims), the parties stipulated to partial dismissal of most
of the remaining claims. The two suits were then consoli-
dated, and the district court dismissed all of the Sobieskis’
remaining claims.
4                                                No. 04-3001

  This appeal challenges the district court’s grant of
summary judgment on the Jones Act claims in favor of
Sobieski’s employer, Central Marine.


                      II. Discussion
  The district court granted summary judgment on the
Sobieskis’ Jones Act claims, so our review is de novo. Scott
v. Trump, Ind., Inc., 337 F.3d 939, 945 (7th Cir. 2003).
Summary judgment is appropriate when the record, viewed
in the light most favorable to the nonmoving party, shows
“that there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a matter
of law.” Fed. R. Civ. P. 56(c); see also Celotex Corp. v.
Catrett, 477 U.S. 317, 322 (1986); Wilson v. Chi.,
Milwaukee, St. Paul & Pacific R.R., 841 F.2d 1347, 1354
(7th Cir. 1988) (“Jones Act[ ] cases deciding summary judg-
ment on ‘scope of employment’ issues apply the traditional
summary judgment standards.”) (citations omitted).
  We review briefly the Jones Act before proceeding to the
merits. Prior to the enactment of the Jones Act, seamen
were entitled only to “maintenance and cure” from their
employer for injuries incurred “in the service of the ship”
but not damages for the negligence of the ship’s master or
a fellow crewman. See Chandris, Inc. v. Latsis, 515 U.S.
347, 354 (1995) (citations omitted). Congress enacted the
Jones Act to create a federal negligence claim for seamen
injured in the course of employment. 46 U.S.C. app.
§ 688(a). The Jones Act provides this heightened legal pro-
tection to eligible seamen because of their exposure to “the
perils of the sea” in the course of their duties. Chandris, 515
U.S. at 354. The act by its terms extends the protections of
No. 04-3001                                                      5

the Federal Employer’s Liability Act (“FELA”)2 to seamen,
and thus FELA caselaw is broadly applicable in the Jones
Act context. See Greenwell v. Aztar Ind. Gaming Corp., 268
F.3d 486, 489 (7th Cir. 2001); Hernandez v. Trawler Miss
Vertie Mae, Inc., 187 F.3d 432, 436 (4th Cir. 1999) (“[T]he
Jones Act gives seamen rights that parallel those given to
railway employees under the FELA.”).
  Thus, under the Jones Act, an eligible seaman (or a per-
sonal representative if the seaman is deceased) may file an
in personam action in federal court against his employer for
injuries suffered due to the employer’s negligence. See
Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 441
(2001); Wingerter v. Chester Quarry Co., 185 F.3d 657, 666
n.5 (7th Cir. 1998) (per curiam). In addition, under the doc-
trine of respondeat superior, a Jones Act employer may be
liable for the negligence or intentional torts of its em-
ployees. Greenwell, 268 F.3d at 489; Lancaster v. Norfolk &
W. Ry., 773 F.2d 807, 818 (7th Cir. 1985); Landry v. Oceanic


2
   FELA in relevant part provides that “[e]very common carrier by
railroad . . . shall be liable in damages to any person suffering
injury while he is employed by such carrier in such commerce” for
“such injury or death resulting in whole or in part from the
negligence” of the railroad carrier. 45 U.S.C. § 51. Among other
things, FELA dispenses with several common law tort defenses—
like the fellow-servant rule—that previously barred recovery by
injured workers. See Consol. Rail Corp. v. Gottshall, 512 U.S. 532,
542-43 (1994). Nevertheless, what constitutes negligence under
FELA is determined by principles of common law. See id. at 543
(“[FELA] is founded on common-law concepts of negligence and
injury, subject to such qualifications as Congress has imported
into those terms[.]”) (quotation marks and citation omitted); see
also id. at 544 (“[A]lthough common-law principles are not
necessarily dispositive of questions arising under FELA, unless
they are expressly rejected in the text of the statute, they are
entitled to great weight in our analysis.”).
6                                                    No. 04-3001

Contractors, Inc., 731 F.2d 299, 303 (5th Cir. 1984); Wil-
liamson v. W. Pacific Dredging Corp., 441 F.2d 65, 67 (9th
Cir. 1971).
  Turning to the merits, the Sobieskis advance two different
Jones Act arguments. First, the plaintiffs contend that
Central Marine is vicariously liable for what they describe
as Barrett’s “pseudo chiropractic ways.”3 Second, the
plaintiffs argue that the defendant is directly negligent and
liable for Sobieski’s injury because it was aware (or should
have been aware), through its officers, of Barrett’s neck-
tractioning activities and did nothing to prevent them. We
take these arguments in turn.


    A. Respondeat Superior
  As noted above, vicarious liability may extend to FELA or
Jones Act employers under the traditional doctrine of
respondeat superior. Well-established precedent applies the
common law principle that an employer may be vicariously
liable for its employee’s negligence (or intentional tort)
committed within the course or scope of employment—that
is, committed while furthering the employer’s (or the ship’s)
business. See Greenwell, 268 F.3d at 489; Wilson, 841 F.2d
at 1352; Lancaster, 773 F.2d at 818; cf. Consol. Rail Corp.
v. Gottshall, 512 U.S. 532, 543 (1994).
  The plaintiffs argue for a more expansive interpretation
of Jones Act vicarious liability. The plaintiffs urge us to
apply a standard that would abrogate the common law


3
   The plaintiffs characterize Barrett’s actions as negligent.
Barrett’s “unauthorized touching,” however, is more properly
characterized as an intentional tort. But, as discussed below, the
distinction is meaningless to the outcome of this case. Cf. Lancas-
ter, 773 F.2d at 818 (“[FELA’s] statutory reference to negligence
is understood to embrace intentional misconduct.”).
No. 04-3001                                                   7

scope of employment rule in the Jones Act context. Accord-
ing to the plaintiffs, seamen should be entitled to broader
legal protections under the Jones Act than railroad workers
under FELA: all seamen serving aboard a seagoing vessel
are by definition acting within the scope of employment,
because the seamen “must remain on the vessel while off
watch and at sea” and therefore are on the job “24/7.” In
fact, the plaintiffs’ proposed rule would “extend liability to
the [Jones Act] employer for all negligent acts by employees
which occur on the vessel.” Thus, the plaintiffs contend that
there is no need to show that Barrett’s acts were in further-
ance of the ship’s business.
  We decline, however, to adopt the rule the plaintiffs pro-
pose. We may not ignore common law principles of negli-
gence unless Congress expressly indicates otherwise. See
Gottshall, 512 U.S. at 543-44; see also discussion supra in
note 3. The express terms of neither FELA nor the Jones
Act suggest the broad theory of vicarious liability proposed
by the plaintiffs. In addition, we have noted that the “course
of employment” test for FELA cases is identical to the
standard to be applied in Jones Act cases. See Lancaster,
773 F.2d at 817 (collecting authority). Under that standard,
a plaintiff must show that the employee’s tort was commit-
ted in furtherance of the employer’s business. See id.
  The plaintiffs seek a rule that would in essence make
Jones Act employers the absolute insurers of seamen they
employ, regardless of the underlying theory of liability.
Binding precedent makes clear, however, that neither FELA
nor the Jones Act has such a broad sweep. See Gottshall,
512 U.S. at 543 (“FELA does not make the employer the
insurer of the safety of his employees while they are on
duty. The basis of his liability is his negligence, not the fact
that injuries occur.”) (quotation marks and citation omit-
ted); Lancaster, 773 F.2d at 817 (rejecting proposed rule
that FELA employers should be liable “without regard to
traditional limitations on respondeat superior”); accord
8                                                   No. 04-3001

Hernandez, 187 F.3d at 436-37 (“[T]he Supreme Court has
cautioned that the FELA, and derivatively the Jones Act, is
not to be interpreted as a workers’ compensation statute
and that the unmodified negligence principles are to be
applied as informed by the common law.”).
  The plaintiffs cite a number of cases in support of their
proposed rule, but only two bear discussion. First, the
plaintiffs offer Wilson for the proposition that this court has
dispensed with the employer business interest requirement
in favor of an “enterprise liability” theory purportedly
favored by Congress. In Wilson, we applied § 229 of the
Restatement (Second) of Agency to determine whether the
tortfeasor’s acts were within the “scope of employment.” See
Wilson, 841 F.2d at 1355-56. In a footnote, we noted that a
number of courts had adopted the Restatement approach in
FELA cases and also that there was “some indication” that
Congress intended to impose “enterprise liability” in FELA
cases. Id. at 1356 n.2. It is this dicta that the plaintiffs offer
in support of the view that Wilson endorses their proposed
broad theory of vicarious liability.
  We did not, however, decide Wilson on the basis of com-
mentary regarding enterprise liability. Indeed, we expressly
indicated that, “[t]o define ‘scope of employment,’ a federal
court should apply common law principles, as interpreted
by other federal courts.” Id. at 1352 (citations omitted).
We merely recognized that the factors in § 229 were a use-
ful guide in applying the common law, and we concluded
that genuine issues of fact remained precluding summary
judgment in that case. See id. at 1358. We did not, by
application of § 229, endorse a rule abrogating the common
law requirement that an employee’s acts must be within the
scope of employment before liability may be imputed to the
employer. In fact, we expressly noted that “[i]f the employee
only had a personal purpose, it would be unusual” that the
acts would satisfy FELA’s scope of employment require-
ment. See id. at 1356 n.2. The case entailed an unremark-
No. 04-3001                                                 9

able application of § 229 and did not take the radical step
of dispensing altogether with common law principles of
respondeat superior—which, in any event, are not inconsis-
tent with the factors enumerated in § 229. Thus, as the
defendants observe, Wilson does considerably less than the
plaintiffs claim.
  The plaintiffs also cite Baker v. Baltimore & Ohio Rail-
road. Co., 502 F.2d 638 (6th Cir. 1974). In Baker, the court
declined to apply a scope of employment test at all, conclud-
ing that “[u]nder the FELA[,] a defendant’s liability for the
negligence of its servants is not restricted by the common
law doctrine of respondeat superior.” Id. at 641. The court
also expressed its view that “[i]t is unnecessary to show
that [employees] were negligent while performing a particu-
lar act ‘in furtherance of their master’s business,’ as this
common law term has been interpreted.” Id. (citation
omitted). Moreover, in a footnote, the court noted in dicta
its view that FELA is a “liberal rule” and suggested that
even if a scope of employment test might apply, it “might
extend liability to the railroad for all negligent acts by
employees which occur during the hours of the employee’s
working day on the employer’s premises.” Id. at 643 n.3.
This dicta, of course, echoes the rule proposed by the
plaintiffs.
  We are unpersuaded, however, by the analysis and dicta
in Baker. While it may be true that FELA (and, by impli-
cation, the Jones Act) was intended to be a “liberal rule,” it
is also true that we are not to ignore the statutes’ clear
terms or common law principles in the absence of statutory
language indicating otherwise. Cf. Gottshall, 512 U.S. at
543-44. As we indicated in Lancaster, the Baker court read
FELA’s statutory language and liberal purpose too broadly
in the respondeat superior context, and we decline to follow
suit. See Lancaster, 773 F.2d at 817-18 (“[T]he purpose [of
FELA] was not to broaden the doctrine of respondeat
superior, least of all in intentional tort cases; it was to
10                                               No. 04-3001

eliminate the fellow-servant rule.”). Although FELA dis-
penses with certain common law defenses, nothing in its
express terms (or the terms of the Jones Act) indicates
Congress’s intent that we set aside common law principles
of respondeat superior, and most courts have continued to
apply traditional rules of respondeat superior for both
negligence and intentional tort cases. Cf. id. (collecting
authority and rejecting the Baker interpretation).
  We shall do likewise here and apply the traditional scope
of employment test. The plaintiffs must therefore show that
Barrett acted in furtherance of the ship’s business before
Central Marine may be held vicariously liable for his
actions, whether one characterizes the neck-tractioning as
negligence or as an intentional tort. The plaintiffs have not
done so, and we believe no reasonable jury could conclude
otherwise.
  As we have stated, “regardless of how individual courts
have stated the tests, in order for an activity to qualify as
being within the scope of employment, it must be a neces-
sary incident of the day’s work or be essential to the per-
formance of the work.” Rogers v. Chi. & N.W. Trans. Co.,
947 F.2d 837, 839 (7th Cir. 1991). By no stretch can it be
said that Barrett’s act of cracking Sobieski’s neck satisfies
the latter requirements. Barrett was a mate’s assistant, and
his official duties were to work on deck, steer the ship, and
act as a lookout. It is undisputed that Barrett had no
express authorization to crack anyone’s neck, nor was such
neck-tractioning part of his official duties.
  The plaintiffs offer no evidence to the contrary, but in-
stead argue that “[t]he focus of the inquiry, thus, is whether
the negligent co-employee had a purpose, in part, to further
the employer’s interests.” The plaintiffs point to Barrett’s
deposition testimony, in which he testified that he had
cracked the necks of several crewmen over the years to help
them feel better and, presumably, work better. The plain-
No. 04-3001                                                 11

tiffs therefore contend that Barrett’s subjective belief that
he was helping Sobieski brings the neck-tractioning within
the scope of employment because it was somehow beneficial
to the operation of the ship.
  We disagree. To the extent Barrett’s subjective beliefs
may be relevant to the scope of employment inquiry, those
beliefs should be reasonable and the resulting action some-
how related to the ship’s business. In Rogers, for example,
we held that a railroad employee who was injured while
jogging off duty on company property was not acting in the
scope of employment. We concluded that the plaintiff’s sub-
jective belief that jogging furthered his employer’s business
was not reasonable, and thus the act of jogging was not
within the scope of his employment. See Rogers, 947 F.2d at
839 (“If plaintiff thought he was doing something which was
necessary for or in the benefit of the railroad, this belief
was not reasonable. Jogging benefits an employer in such
an indirect and tangential way that plaintiff cannot be said
to have been acting within the scope of employment.”). We
distinguished cases in which certain non-work-related
activities, such as sleeping or eating, were found to be
within the scope of employment because those activities
were essential to acceptable work performance. See id. at
839 (collecting authority). In the absence of a company
directive suggesting otherwise, we concluded that exercise
was not a necessary incident to the plaintiff’s job duties. See
id. at 840.
  As far as Barrett’s subjective belief and his subsequent
action, the same reasoning applies here. There simply is no
evidence that the defendant knew of or condoned Barrett’s
“massages,” no matter how well-intentioned they may have
been. In addition, we fail to see how Barrett’s off-duty neck-
cracking was in any sense a necessary incident to the
performance of his duties, regardless of what Barrett may
have thought. Moreover, any conceivable benefit to Central
Marine by the neck-cracking is even more tangential than
12                                               No. 04-3001

the jogging was to the employer in Rogers. Instead,
Barrett’s altruistic tractioning of necks clearly falls within
that category of acts commonly held to be outside the scope
of employment—those “undertaken by an employee for a
private purpose and having no causal relationship with his
employment.” Id. at 839 (quoting Wilson, 841 F.2d at 1355);
see Lancaster, 773 F.2d at 819-20 (“The usual view . . . is
that when the motive for the employee’s intentional tort
is personal—which is to say unrelated to his employer’s
objectives and therefore not in furtherance of those objec-
tives—the employer is not liable under a theory of
respondeat superior.”).
  In sum, we conclude that no reasonable jury could find
that Barrett’s act of cracking Sobieski’s neck falls within
the scope of employment, and thus the plaintiffs’ respondeat
superior argument fails.


  B. Direct Liability
  The plaintiffs next argue that the defendant is directly
negligent for Barrett’s act of cracking Sobieski’s neck. Un-
der the plaintiffs’ theory, the defendant is liable because it
knew, or should have known, that Barrett had a habit of
cracking necks, but failed to prohibit or prevent Barrett
from doing the same to Sobieski. We have recognized “direct
negligence” claims of this variety as being independent of
respondeat superior claims under FELA or the Jones Act.
See Lancaster, 773 F.2d at 818; see also Urie v. Thompson,
337 U.S. 163, 178 (1949). Under this theory of liability, it is
irrelevant whether the employee’s act was in furtherance of
the ship’s business. See Lancaster, 773 F.2d at 818. Al-
though the plaintiffs’ argument under this theory is
somewhat stronger than their respondeat superior argu-
ment, it fares no better.
  The plaintiffs assert that the defendant is negligent
because certain of the ship’s officers knew of Barrett’s pro-
clivities yet did nothing to put a stop to them. Specifically,
No. 04-3001                                                13

in his deposition, Barrett answered “yes” when asked if any
officers had seen him crack necks. In addition, Barrett
testified to his belief that he had a “reputation” among
“some” crewmen as a masseur or neck cracker. According to
the plaintiffs, this “admission” showed that Barrett’s acts
were “common and continuous and that [he] had a reputa-
tion as a masseuse[sic] and neck cracker,” such that the
defendant was negligent for letting those acts continue.
  As already noted, no evidence in the record indicates that
the defendant actually knew of Barrett’s activities, so the
plaintiffs rely heavily on the notion that the defendant had
constructive knowledge due to Barrett’s purported reputa-
tion. The plaintiffs have not, however, presented evidence
to support their assertion that Barrett had such a reputa-
tion that the defendant was, or should have been, on notice.
In fact, the record discloses that Barrett’s off-duty neck-
cracking activities were anything but “common and continu-
ous.” Barrett testified that in twenty years of duty as a
seaman, he had massaged or cracked the necks of only three
people other than Sobieski: steward’s assistant George
Oram (three or four times in 1995 or 1996), steward’s
assistant Pam Juntilla (once in 1999), steward’s assistant
Shirley Bader (massage only, about three times, dates
unknown), and Sobieski (the one time that led to this
lawsuit). All of these instances (except Sobieski, the
plaintiffs argue) were consensual transactions. As the
defendant notes, in the five or six years preceding the
Sobieski incident, Barrett had cracked only one person’s
neck—Juntilla’s.
  While Barrett’s actions with these individuals may say
much about his off-duty indulgences, they say nothing
about whether Barrett had any sort of reputation of which
the defendant should have been aware, such that the
defendant should have taken steps to stop Barrett’s “sneak
attack” on Sobieski. No evidence in the record suggests the
contrary. In fact, even Sobieski himself testified that he had
14                                                   No. 04-3001

no knowledge of Barrett’s activities, as did the ship’s
captain. The record simply does not support the plaintiffs’
contention that Barrett frequently cracked necks and had
a reputation for doing so.
  As to Barrett’s belief that officers had witnessed his ac-
tivities, Barrett named none of these officers, and the
plaintiffs have come forward with no evidence to substanti-
ate this assertion (and we have found none in the record).
Instead, the plaintiffs expend some effort arguing that one
of the beneficiaries of Barrett’s ministrations—assistant
steward George Oram—was an officer, and thus Oram’s
failure to curtail Barrett’s actions can impute liability to the
defendant.4
  There are several problems with this contention. The
plaintiffs offer only their own definition of “assistant stew-
ard” to support the argument that Oram qualifies as an
officer whose actions or lack thereof may be imputed to
Central Marine. For example, the plaintiffs characterize
Oram as a “part-time steward” and cite caselaw concluding
that stewards are ship’s officers. If anything, however, the
evidence present in the record calls into serious question
whether any reasonable juror could conclude that Oram is
an officer, no matter how the plaintiffs seek to characterize
Oram’s duty title. In his deposition, Oram testified thus


4
  Bizarrely, evidence in the record indicates that sometime after
the Sobieski incident, Oram himself tried his hand at massaging
and cracking the neck of the ship’s chief engineer, earning a rep-
rimand from the captain in the process. The plaintiffs point to this
incident as evidence of the defendant’s knowledge of Barrett’s
activities, but we disagree. The timing indicates only that the
ship’s officers became aware of the dangers of neck-cracking after
the Sobieski incident, which is hardly surprising. Likewise, the
incident says nothing about whether the ship’s officers knew or
should have known of Barrett’s predisposition to massage or crack
necks at a point before he “maneuvered” Sobieski’s head.
No. 04-3001                                                 15

regarding his duties as assistant steward: “I assist the
steward. [I] [t]ake all garbage, wash pots, scrub pots and
pans, cut meat, peel vegetables, sweep and mop floors, put
the groceries away, bag the dirty linen, [and] put it away
when it comes back clean.”
  This duty description is as far from a supervisory, tradi-
tional ship’s officer role as can be imagined. In fact, the
closest Oram came to even approaching a level of responsi-
bility on par with a ship’s officer was his testimony that he
was in charge of the galley in the steward’s absence—but
even then, he took orders from, and did work assigned by,
the steward. Moreover, Oram never testified that he per-
formed the actual duties of a steward, so the plaintiffs’
efforts to bootstrap Oram up to the level of a de facto
steward are unavailing. And even if Oram had occasional
supervisory authority in the galley, no evidence indicates
that his authority extended to Barrett, who worked on the
deck. We have no difficulty concluding that no reasonable
juror could find that Oram qualifies as an officer, given the
limited scope of his responsibilities aboard the vessel.5
  Because there is no evidence to suggest that Central
Marine or its officers knew of (let alone, failed to stop)
Barrett’s hobby as an amateur chiropractor, no jury could
find the defendant liable for the injury Sobieski suffered.
The plaintiffs’ direct negligence claim therefore fails.
  In sum, for all of the reasons we have discussed, no
reasonable juror could conclude that the defendant is liable
under the Jones Act. Although we are cognizant of caselaw
suggesting a lighter burden to be carried by Jones Act
plaintiffs in surviving summary judgment, e.g., Leonard v.


5
  Oram’s fellow crewmen would probably agree with this conclu-
sion. Even Sobieski in deposition described Oram as the “cook’s
assistant.” Likewise, when asked if Oram was a ship’s officer,
Barrett responded, “No.”
16                                            No. 04-3001

Exxon Corp., 581 F.2d 522, 524 (5th Cir. 1978), the statute
does not dictate that plaintiffs are entitled to skip the
summary judgment stage altogether. Cf. Wilson, 841 F.2d
at 1354. Even under a more relaxed standard of summary
judgment, a Jones Act plaintiff must come forward with at
least some issue of fact justifying the presentation of the
case to the jury, or summary judgment would have no
meaning whatsoever. It is clear that the plaintiffs have
failed to do so in this case. The district court therefore
properly granted summary judgment on the plaintiffs’ Jones
Act claims.


                    III. Conclusion
  For the reasons given, we conclude that summary judg-
ment on the plaintiffs’ Jones Act claims is appropriate. We
therefore AFFIRM the judgment of the district court.


A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—6-29-05